David Murphy appeals a district court judgment that dismissed his civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. RApp. P. 34(a).
Murphy filed his complaint in the district court alleging that an assistant city attorney for the City of Flint denied his request made pursuant to the Michigan Freedom of Information Act for information pertaining to a Flint police officer. Plaintiff named as defendants the City of Flint and Genesee County and sought $5,000 damages. The district court dismissed the complaint for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915A(b)(l). Contemporaneously, the City of Flint filed its answer to the complaint. Plaintiff filed a timely notice of appeal. On appeal, plaintiff contends that the district court did not give him an opportunity to respond to the City of Flint’s answer and reiterates his Freedom of Information Act claim.
Upon de novo review, see White v. McGinnis, 131 F.3d 593, 595 (6th Cir. 1997); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its order of summary dismissal filed February 27, 2001. Essentially, plaintiff alleged no facts giving rise to a cognizable federal claim. See Flagg Bros, v. Brooks, 436 U.S. 149, 155-57, 98 S.Ct. 1729, 56 L.Ed.2d 185 (1978); Brotherton v. Cleveland, 923 F.2d 477, 479 (6th Cir. 1991).
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.